Title: To George Washington from Thomas Jefferson, 12 September 1795
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Monticello [Va.] Sep. 12. 1795.
          
          The last post brought me a letter from Madame de Chastellux, covering the enclosed, which she informs me is on the same subject with hers to me, and that she refers you to me for

particulars. I had very little acquaintance with her personally in Paris. I understood she was the daughter of an English general Plunket in the Austrian service, entirely without fortune. Chastellux is said to have been intrigued into the marriage at Spa, where he met with & married her the prudence of her conduct however reconciled his friends. he was himself without fortune, being a younger son, and therefore depended on his military pay & some pension. on his death, a small pension was continued to his widow by the crown, but her chief dependance was the Dutchess of Orleans who had taken an affection to her, gave her apartments, a place at her table, & some pension. the Orleans fortune being confiscated, all these dependancies are gone, and Madame de Chastellux with her infant son is, I dare say, entirely destitute of provision. these are the only particulars I know which, in compliance with her reference to me, are worthy noting to you. her application should undoubtedly be to Congress, if to any member of the Federal government. Whether they ought to give relief, is one question, and not obviously in her favor, considering that every individual of the French army which was here would have equal right to provision. but another question would be whether any article in the constitution has authorised Congress to grant the public money in this way? I think the pensions or other aids heretofore given have been to persons employed by the former Congress, whose powers were larger, whose debts the present government was expressly authorised to pay, & who were understood to be under engagements to those persons.
          I must say a word to you about the Succory you received from mr Young, and were so kind as to give me some of the seed. I sowed about ¼ or ⅓ of an acre last year. it cut little figure that year. but this year it’s growth has been most luxuriant indeed. I have not cut it, but kept the whole for seed, & to furnish young plants for transplanting which it does in very great abundance. from what I see of it, and what mister Strickland told me (that he had known it cut 5. times a year in England) I consider it as one of the greatest acquisitions a farmer can have. I sowed at the same time 2. acres of Lucerne, in exactly an equal soil, which in both instances had been originally rich, but was considerably exhausted. I gave the Lucerne this last year a good coat of dung, & due tillage; yet it is such poor dwindling stuff that I have

abandoned it, while the Succory without dung or tillage is fine. I propose to sow & plant the next spring 2. acres at each of my farms, for the maintenance of 8. plough-horses (4. to the acre) and I count on it; feeding them thro’ the whole summer without any thing else. my plough horses have this summer (from April) had nothing but clover, & have gone through the summer’s work as well as when they were crammed with corn. it is a great step towards recruiting our lands to abate the culture of corn. never had any reformer so barbarous a state of things to encounter as I have. it will be the work of years before the eye will find any satisfaction in my fields. however nearly the whole of my grain is sowing now on fallow, and after the present season I shall never sow another acre after corn. the weavil is completely possessed of all the wheat in this neighborhood which is not yet got out, or which is got out & cleaned. I have avoided loss by keeping mine in the chaff. but I will never meet another harvest without a threshing machine. the field pea of Europe & their winter vetch I find to be great desiderata in the farm. the former to cultivate in such of our fallows as will not yeild clover; as while we are keeping our ground clean for the next wheat sowing, the pea will shade it, and give us a valuable crop both of grain & fodder. the winter vetch sown on our fall fallows for corn, will give a fine crop of green fodder in the spring, which may be cut in time to prepare the ground for corn. this will cost us not a single ploughing. I have taken two or three chances of getting these things from Europe, in time as I hope to try them the next season. I expect to take both these articles into the regular course of my husbandry thus. 1. wheat followed by winter vetch. 2. corn followed by winter vetch. 3. a fallow of peas. 4. wheat. 5.6.7. three years of clover. a very decisive experiment has banished rye from my rotation. I mix potatoes with my corn, on your plan. you shall know the result of my trials of the European pea & vetch, and be furnished with seed, if they prove worth your notice. we have had this year such rains as never came I believe since Noah’s flood. our clear profits will not repay the damage done our lands. begging leave to place here my respects to mistress Washington, I ask you to accept assurances of the great & sincere esteem & respect with which I am Dear Sir your affectionate friend & humble servt
          
            Th: Jefferson
          
         